 



EXHIBIT 10.17

      (QUINTILES LOGO) [g87218g8721806.gif]   Quintiles Transnational Corp.
Post Office Box 13979
Research Triangle Park, NC 27709-3979
919 941 2000/Fax 919 941 9113
http://www.quintiles.com

EXECUTIVE EMPLOYMENT AGREEMENT

               This Executive Employment Agreement (“Agreement”), dated as of
July 25, 2000, is made and entered into by QUINTILES TRANSNATIONAL CORP., a
North Carolina corporation (hereinafter the “Company”) and RON WOOTEN
(hereinafter the “Executive”). The Company desires employ Executive as its
Senior Vice President, Finance, and provide adequate assurances to Executive and
Executive desires to accept such employment on the terms set forth below, which
terms Executive agreed to in Executive’s offer letter, which is incorporated
herein by reference.                In consideration of the mutual promises set
forth below and other good and valuable new consideration, the receipt and
sufficiency of which the parties acknowledge, the Company and Executive agree as
follows:                1. EMPLOYMENT. The Company employs Executive and
Executive accepts employment on the terms and conditions set forth in this
Agreement                2. NATURE OF EMPLOYMENT. Executive shall serve as
Senior Vice President, Finance, and have such responsibilities and authority as
the Company may assign from time to time. Additionally, Executive agrees to
perform such other duties consonant with those of an executive at his level as
the Company may set from time to time.                     2.1 Executive shall
perform all duties and exercise all authority in accordance with, and shall
otherwise comply with, all Company policies, procedures, practices and
directions.                     2.2 Executive shall devote all working time,
best efforts, knowledge and experience to perform successfully his duties and
advance the Company’s and/or its Affiliates’ interests. During his employment,
Executive shall not engage in any other business activities of any nature
whatsoever (including board memberships) for which he receives compensation
without the Company’s prior written consent; provided, however, this provision
does not prohibit him from personally owning and trading in stocks, bonds,
securities, real estate, commodities or other investment properties for his own
benefit, which do not create actual or potential conflicts of interest with the
Company and/or its

1



--------------------------------------------------------------------------------



 



(QUINTILES LOGO) [g87218g8721806.gif]

          Affiliates. As used in this Agreement, “Affiliates” shall mean:
(i) any Company’s parent, subsidiary or related entity; and/or (ii) any entity
directly or indirectly controlled or beneficially owned in whole or part by the
Company or Company’s parent, subsidiary or related entity.          
          2.3 Executive’s base of operation shall be Durham, North Carolina,
subject to business travel as may be necessary in the performance of Executive’s
duties.                3. COMPENSATION.                      3.1 Base Salary.
Executive’s monthly salary for all services rendered shall be $16,666.67 (less
applicable withholdings), payable in accordance with the Company’s policies,
procedures and practices as they may exist from time to time. Executive’s salary
shall be reviewed in accordance with the Company’s policies, procedures and
practices as they may exist from time to time.                      3.2
Executive Compensation Plan. Executive may participate as a Level 3.5 employee
in the Executive Compensation Plan (or successor plans) (“ECP”) which may be
made available from time to time to Company executives at Executive’s level;
provided, however, that Executive’s participation is subject to the applicable
terms, conditions and eligibility requirements of the plan documents, some of
which are within the plan administrator’s discretion, as they may exist from
time to time.                      3.3 Tax Returns. Executive shall be entitled
to tax return preparation and reasonable financial planning, consultation and
advice by the Company’s accounting firm and/or legal counsel and/or financial
consultants as the Company may provide from time to time to Company executives
at Executive’s level.                     3.4 Other Benefits. Executive may
participate in all medical, dental and disability insurance, 401(k), pension,
personal leave, car allowance and other employee benefit plans and programs,
except Executive may not receive severance payments other than specified in this
Agreement; provided, however, that Executive’s participation in benefit plans
and programs is subject to the applicable terms, conditions and eligibility
requirements of these plans and programs, some of which are within the plan
administrator’s discretion, as they may exist from time to time.

2



--------------------------------------------------------------------------------



 



(QUINTILES LOGO) [g87218g8721806.gif]

                    3.5 Business Expenses. Executive shall be reimbursed for
reasonable and necessary expenses actually incurred by him in performing
services under this Agreement in accordance with and subject to the terms and
conditions of the applicable Company reimbursement policies, procedures and
practices as they may exist from time to time. Expenses covered by this
provision include but are not limited to travel, entertainment, professional
dues, subscriptions and dues, fees and expenses associated with membership in
various professional, and business and civic associations of which Executive’s
participation is in the Company’s best interest.                      3.6
Nothing in this Agreement shall require the Company to create, continue or
refrain from amending, modifying, revising or revoking any of the plans,
programs or benefits set forth in Sections 3.2 through 3.5. Any amendments,
modifications, revisions and revocations of these plans, programs and benefits
shall apply to Executive.                      3.7 If, at any time during which
Executive is receiving salary or post-termination payments from the Company, he
receives payments on account of mental or physical disability from any
Company-provided plan, then the Company, at its discretion, may reduce his
salary or post-termination payments by the amount of such disability payments.  
              4. TERM OF EMPLOYMENT. The original term of employment shall be
for a one (1) year period commencing on July 24, 2000, 2000, and terminating on
July 23, 2001, subject to the following provisions:                      4.1
Upon the expiration of the original or any renewal term of employment,
Executive’s employment shall be automatically renewed for an additional one
(1) year period unless, at least ninety (90) days prior to the renewal date,
either party gives the other party written notice of its intent not to continue
the employment relationship. During any renewal term of employment, the terms,
conditions and provisions set forth in this Agreement shall remain in effect
unless modified in accordance with Section 15.                      4.2 Either
party may terminate the employment relationship without cause at any time upon
giving the other party ninety (90) days written notice.

3



--------------------------------------------------------------------------------



 



(QUINTILES LOGO) [g87218g8721806.gif]

                    4.3 The Company may terminate the Executive’s employment
relationship immediately without notice at any time for the following reasons
which shall constitute “Cause”: (i) Executive’s death; (ii) Executive’s physical
or mental inability to perform the essential functions of his duties
satisfactorily for a period of 180 consecutive days or 180 days in total within
a 365-day period as determined by the Company in its reasonable discretion and
in accordance with applicable law; (iii) any act or omission of Executive
constituting willful misconduct (including willful violation of the Company’s
policies), gross negligence, fraud, misappropriation, embezzlement, criminal
behavior, conflict of interest or competitive business activities which, as
determined by the Company in its reasonable discretion, shall cause material
harm, or any other actions that are materially detrimental to the Company or any
Affiliates’ interest; (iv) any other reason recognized as “cause” under
applicable law; or (v) Executive’s material breach of this Agreement.          
           4.4 Executive may terminate Executive’s employment with the Company
as a result of the Company’s failure to cure its material breach of this
Agreement after Executive has given the Company notice of the material breach
and at least thirty (30) days to cure the breach (or such longer period as may
be reasonably required to cure the breach as long as the Company is making good
faith efforts to do so).                      4.5 This Agreement shall terminate
upon the termination of the employment relationship with the following
exceptions: Section 6 (Trade Secrets, Confidential Information, Company Property
and Competitive Business Activities), 7 (Intellectual Property Ownership), 8
(License), 9 (Release), and 12 (Change in Control) shall survive the termination
of Executive’s employment and/or the expiration or termination of this
Agreement, regardless of the reasons for such expiration or termination.        
        5. COMPENSATION AND BENEFITS UPON TERMINATION.                     5.1
The Company’s obligation to compensate Executive ceases on the effective
termination date except as to: (i) amounts due at that time; (ii) any amount
subsequently due pursuant to the plan described in Section 3.2; and (iii) any
compensation and/or benefits to which he may be entitled to receive pursuant to
Sections 5.2, 5.3, 5.4 or 5.5.

4



--------------------------------------------------------------------------------



 



(QUINTILES LOGO) [g87218g8721806.gif]

                     5.2 If the Company terminates Executive’s employment
pursuant to Sections 4.1 (notice of non-renewal) or 4.2 (without cause), then
the Company’s sole obligation shall be to pay Executive: (i) amounts due on the
effective termination date; (ii) any amounts subsequently due pursuant to the
plan described in Section 3.2; and (iii) subject to Executive’s compliance with
Sections 6,7,8 and 9 and subject to Sections 3.7 and 5.6, an amount equal to his
then current monthly salary (less applicable withholdings) for the twelve
(12) month non-competition period set forth in Section 6.3, payable in equal
monthly installments.                      5.3 During the period during which
Executive receives post- termination payments pursuant to Section 5.2, he may
continue to participate, to the extent permitted by the applicable plans and
subject to their terms, conditions and eligibility requirements, in all employee
welfare benefits plans (as defined by the Employee Retirement Income Security
Act of 1974, as amended) in which Executive participated on his effective
termination date. The Company will pay or, at the Company’s discretion,
reimburse Executive for the premiums actually paid, to continue coverage under
such plans during the period. Notwithstanding the Company’s payment of or
reimbursement for the premiums, any coverage under such plans shall be subject
to the terms, conditions and eligibility requirements of such plans, and nothing
in this Section shall constitute any guaranty of coverage.                     
5.4 If the Company terminates Executive’s employment as provided in Sections 4.3
(i) (death), (ii) (physical or mental inability to perform), (iii) (materially
harmful acts or omissions), (iv) (other reasons recognized as “cause”) or (v)
(Executive’s material breach) or if the Executive terminates his employment
pursuant to Section 4.1 (notice of non-renewal) or Section 4.2 (without cause),
then the Company’s sole obligation shall be to pay Executive: (i) amounts due on
the effective termination date and (ii) any amounts subsequently due pursuant to
the plan described in Section 3.2. Executive, except when employment terminates
pursuant to Section 4.3(i) (death), shall comply with Sections 6,7,8 and 9 of
this Agreement upon expiration or termination of this Agreement.          
           5.5 If Executive terminates the employment relationship as a result
of the Company’s failure to cure its material breach of this Agreement after he
has given the Company notice of the material breach and 30 days in which to cure
the breach (or such longer period as may be reasonably required to cure the
breach as long as the Company is

5



--------------------------------------------------------------------------------



 



(QUINTILES LOGO) [g87218g8721806.gif]

           

      making good faith efforts to do so), pursuant to Section 4.4 of this
Agreement, then the Company’s sole obligation to Executive in lieu of any other
damages or other relief to which he otherwise may be entitled shall be (i) an
amount equal to amounts due at the time of his termination; and (ii) subject to
Executive’s compliance with Sections 6, 7, 8 and 9 and subject to Sections 3.7
and 5.6, liquidated damages in an amount equal to his then current monthly
salary (less applicable withholdings) for the twelve (12) month non-competition
period set forth in Section 6.3, payable in equal monthly installments.



            5.6 The Company’s obligation to provide the payments under Sections
5.2 and 5.5 is conditioned upon Executive’s execution of an enforceable release
of all claims and his compliance with Sections 6, 7, 8 and 9 of this Agreement.
If Executive chooses not to execute such a release or fails to comply with these
sections, then the Company’s obligation to compensate him ceases on the
effective termination date except as to amounts due at that time and any amount
subsequently due pursuant to the plan described in Section 3.2.



            5.7 Executive is not entitled to receive any compensation or
benefits upon his termination except as: (i) set forth in this Agreement; (ii)
otherwise required by law; or (iii) otherwise required by any employee benefit
plan in which he participates. Nothing in this Agreement, however, is intended
to waive or supplant any death, disability, retirement, 401(k) or pension
benefits to which he may be entitled under employee benefit plans in which he
participates.          6. TRADE SECRETS, CONFIDENTIAL INFORMATION, COMPANY
PROPERTY AND COMPETITIVE BUSINESS ACTIVITIES. Executive acknowledges that:
(i) the Company and its Affiliates have worldwide business operations, a
worldwide customer base, and are engaged in the business of contract research,
sales and marketing, healthcare policy consulting and health information
management services to the worldwide pharmaceutical, biotechnology, medical
device and healthcare industries; (ii) by virtue of his employment by and
upper-level position with the Company, he has or will have access to Trade
Secrets and Confidential Information (as defined in Sections 6.1(5) and 6.1(6))
of the Company and its Affiliates, including valuable information about their
worldwide business operations and entities with whom they do business in various
locations throughout the world, and has developed or will develop relationships
with their customers and others with whom they do business in various locations
throughout the world; and (iii) the Trade Secret,

6



--------------------------------------------------------------------------------



 



(QUINTILES LOGO) [g87218g8721806.gif]

           



  Confidential Information and Competitive Business Activities’ provisions set
forth in this Agreement are reasonably necessary to protect the Company’s and
its Affiliates’ legitimate business interests, are reasonable as to the time,
territory and scope of activities which are restricted, do not interfere with
public policy or public interest and are described with sufficient accuracy and
definiteness to enable him to understand the scope of the restrictions imposed
on him/her.               6.1 Trade Secrets and Confidential Information.
Executive acknowledges that: (i) the Company and/or its Affiliates will disclose
to him certain Trade Secrets and Confidential Information; (ii) Trade Secrets
and Confidential Information are the sole and exclusive property of the Company
and/or its Affiliates (or a third party providing such information to the
Company and/or its Affiliates) and the Company and/or its Affiliates or such
third party owns all worldwide rights therein under patent, copyright,
trademarks, trade secret, confidential information or other property right; and
(iii) the disclosure of Trade Secrets and Confidential Information to Executive
does not confer upon him any license, interest or rights of any kind in or to
the Trade Secrets or Confidential Information.                    6.1(1)
Executive may use the Trade Secrets and Confidential Information only while he
is employed or otherwise retained by the Company and only then in accordance
with applicable Company policies and procedures and solely for the Company’s
benefit. Except as authorized in the performance of services for the Company,
Executive will hold in confidence and will not, either or indirectly, in any
form, by any means, or for any purpose, disclose, reproduce, distribute,
transmit, reverse engineer, decompile, disassemble, or transfer Trade Secrets or
Confidential Information or any portion thereof. Upon the Company’s request,
Executive shall return Trade Secrets and Confidential Information and all
related materials.                    6.1(2) If Executive is required to
disclose Trade Secrets or Confidential Information pursuant to a court order,
subpoena or other government process or such disclosure is necessary to comply
with applicable law or defend against claims, he shall: (i) notify the Company
promptly before any such disclosure is made; (ii) at the Company’s request and
expense take all reasonably necessary steps to defend against such disclosure,
including defending against the enforcement of the court order, other government
process or claims; and (iii) permit the Company to participate with

7



--------------------------------------------------------------------------------



 



(QUINTILES LOGO) [g87218g8721806.gif]

           



  counsel of its choice in any proceeding relating to any such court order,
subpoena, other government process or claims.



                 6.1(3) Executive’s obligations with regard to Trade Secrets
shall remain in effect for as long as such information shall remain a trade
secret under applicable law.                    6.1(4) Executive’s obligations
with regard to Confidential Information shall remain in effect while he is
employed or otherwise retained by the Company and/or its Affiliates and for
fifteen (15) years thereafter.                    6.1(5) As used in this
Agreement, “Trade Secrets” means information of the Company, its Affiliates and
its and/or their licensors, suppliers, customers, or prospective licensors or
customers, including, but not limited to, data, formulas, patterns,
compilations, programs, devices, methods, techniques, processes, financial data,
financial plans, product plans, or lists of actual or potential customers or
suppliers, which: (i) derives independent actual or potential commercial value,
from not being generally known to or readily ascertainable through independent
development or reverse engineering by persons or entities who can obtain
economic value from its disclosure or use; and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.    
               6.1(6) As used in this Agreement, “Confidential Information”
means information other than Trade Secrets, that is of value to its owner and is
treated as confidential, including, but not limited to, future business plans,
licensing strategies, advertising campaigns, information regarding executives
and employees, and the terms and conditions of this Agreement; provided,
however, Confidential Information shall not include information which is in the
public domain or becomes public knowledge through no fault of Executive.    
          6.2 Company Property. Upon termination of his employment, Executive
shall; (i) deliver to the Company all records, memoranda, data, documents and
other property of any description which refer or relate in any way to Trade
Secrets or Confidential Information, including all copies thereof, which are in
his possession, custody or control; (ii) deliver to the Company all Company
and/or Affiliates property (including, but not limited to, keys, credit cards,
client files, contracts, proposals, work in

8



--------------------------------------------------------------------------------



 



(QUINTILES LOGO) [g87218g8721806.gif]

           



  process, manuals, forms, computer stored work in process and other computer
data, research materials, other items of business information concerning any
Company and/or Affiliates client, or Company and/or Affiliates business or
business methods, including all copies thereof) which is in his possession,
custody or control; (iii) bring all such records, files and other materials up
to date before returning them; and (iv) fully cooperate with the Company in
winding up his work and transferring that work to other individuals designated
by the Company.               6.3 Competitive Business Activities. During his
employment and the one (1) year following his effective termination date
(regardless of the reason for the termination), Executive will not engage in the
following activities:                    (A) on Executive’s own or another’s
behalf, whether as an officer, director, stockholder, partner, associate, owner,
employee, consultant or otherwise, directly or indirectly:    
                    (i) compete with the Company or its Affiliates within the
geographical areas set forth in Section 6.3(1); except that Executive, without
violating this provision, may become employed by any company which is engaged in
the integrated development, discovery, manufacture, marketing and sale of
pharmaceutical drugs that does not engage in contract sales and/or research;    
                    (ii) within the geographical areas set forth in Section
6.3(1), solicit or do business which is the same, similar to or otherwise in
competition with the business engaged in by the Company or its Affiliates, from
or with persons or entities: (A) who are customers of the Company or its
Affiliates; (B) who Executive or someone for whom he was responsible solicited,
negotiated, contracted or serviced on the Company’s or its Affiliates’ behalf;
or (C) who were customers of the Company or its Affiliates at any time during
the last year of Executive’s employment with the Company;    
                    (iii) offer employment to or otherwise solicit for
employment any employee or other person who had been employed by the Company or
its Affiliates during the last year of Executive’s employment with the Company;
or

9



--------------------------------------------------------------------------------



 



(QUINTILES LOGO) [g87218g8721806.gif]

           



                 (B) directly or indirectly take any action which is materially
detrimental or otherwise intended to be adverse to the Company’s and/or
Affiliates’ goodwill, name, business relations, prospects and operations.    
               6.3(1) The restrictions set forth in Section 6.3 apply to the
following geographical areas; (i) within a 60-mile radius of the Company and/or
its Affiliates where the Executive had an office during the Executive’s
employment with the Company and/or its Affiliates; (ii) any city, metropolitan
area, county (or similar political subdivision in foreign countries) in which
Executive’s substantial services were provided, or for which Executive had
substantial responsibility, or in which Executive performed substantial work on
Company and/or Affiliates’ projects, while employed by the Company; and
(iii) any city, metropolitan area, county (or similar political subdivisions in
foreign countries) in which the Company or its Affiliates is located or does or,
during Executive’s employment with Company, did business.    
               6.3(2) Notwithstanding the foregoing, Executive’s ownership,
directly or indirectly, of not more than one percent of the issued and
outstanding stock of a corporation the shares of which are regularly traded on a
national securities exchange or in the over-the-counter market shall not violate
Section 6.3.               6.4 Remedies. Executive acknowledges that his failure
to abide by the Trade Secrets, Confidential Information, Company Property or
Competitive Business Activities provisions of this Agreement would cause
irreparable harm to the Company and/or its Affiliates for which legal remedies
would be inadequate. Therefore, in addition to any legal or other relief to
which the Company and/or its Affiliates may be entitled by virtue of Executive’s
failure to abide by these provisions: (i) the Company will be released of its
obligations under this Agreement to make any post-termination payments,
including but not limited to those otherwise available pursuant to Sections 5.2,
5.3, 5.4, 5.5; (ii) the Company may seek legal and equitable relief, including
but not limited to preliminary and permanent injunctive relief, for Executive’s
actual or threatened failure to abide by these provisions; (iii) Executive will
return all post-termination payments received pursuant to this Agreement,
including but not limited to those received pursuant to Sections 5.2, 5.3, 5.4,
5.5; (iv) Executive will indemnify the Company and/or its Affiliates for all
expenses including attorneys’ fees in seeking to enforce these provisions; and
(v) if, as a result of Executive’s failure to abide by the Trade Secrets,
Confidential Information, Company Property or Competitive Business

10



--------------------------------------------------------------------------------



 



(QUINTILES LOGO) [g87218g8721806.gif]

           



  Activities provisions, any commission or fee becomes payable to Executive or
to any person, corporation or other entity with which Executive has become
employed or otherwise associated, Executive shall pay the Company or cause the
person, corporation or other entity with whom he has become employed or
otherwise associated to pay the Company an amount equal to such commission or
fee. In the event that the Company exercises its right to discontinue payments
under this provision and/or Executive returns all post-termination payments
received pursuant to this Agreement, Executive shall remain obligated to abide
by the Trade Secrets, Confidential Information, Company Property and Competitive
Business Activities provisions set forth in this Agreement.               6.5
Tolling. The period during which Executive must refrain from the activities set
forth in Sections 6.1 and 6.3 shall be tolled during any period in which he
fails to abide by these provisions.               6.6 Other Agreements. Nothing
in this Agreement shall terminate, revoke or diminish Executive’s obligations or
the Company’s and/or its Affiliates’ rights and remedies under law or any
agreements relating to trade secrets, confidential information, non-competition
or intellectual property which Executive has executed in the past or may execute
in the future or contemporaneously with this Agreement.          7. INTELLECTUAL
PROPERTY OWNERSHIP.               7.1 As used in this Agreement, “Work Product”
shall mean the data, materials, documentation, computer programs, inventions
(whether or not patentable), improvements, modifications, discoveries, methods,
developments, picture, audio, video, artistic works and all works of authorship,
including all worldwide rights therein under patent, copyright, trademark, trade
secret, confidential information or other property right, created or developed
in whole or in part by Executive, while employed by the Company (whether
developed during work hours or not), whether prior or subsequent to the date of
this Agreement.               7.2 All Work Product shall be considered work made
for hire by Executive and owned by the Company. If any of the Work Product may
not, by operation of law be considered work made for hire by Executive for the
Company, or if ownership of all right, title, and interest of the intellectual
property rights therein shall not otherwise vest exclusively in the Company,
Executive hereby assigns to the

11



--------------------------------------------------------------------------------



 



(QUINTILES LOGO) [g87218g8721806.gif]

           



  Company, and upon the future creation thereof automatically assigns to the
Company, without further consideration, the ownership of all Work Product. The
Company shall have the right to obtain and hold in its own name copyrights,
registrations and any other protection available in the Work Product. Executive
agrees to perform, during or after his employment, such further acts which the
Company requests as may be necessary or desirable to transfer, perfect and
defend its ownership of the Work Product.               7.3 Notwithstanding the
foregoing, this Agreement shall not require assignment of any invention that:
(i) Executive developed entirely on his own time without using the Company’s
equipment, supplies, facilities, Trade Secrets or Confidential Information; and
(ii) does not relate to the Company’s business or actual or anticipated research
or development or result from any work performed by Executive for the Company.  
            7.4 Executive shall promptly disclose to the Company in writing all
Work Product conceived, developed or made by him/her, individually or jointly.  
       8. LICENSE. To the extent that any preexisting materials are contained in
Work Product which Executive delivers to the Company or its customers, Executive
grants to the Company an irrevocable, nonexclusive, worldwide, royalty-free
license to: (i) use and distribute (internally or externally) copies of, and
prepare derivative works based upon, such preexisting materials and derivative
works thereof; and (ii) authorize others to do any of the foregoing.          9.
RELEASE. Executive acknowledges that: (i) as a part of his services, he may
provide his image, likeness, voice or other characteristics; and (ii) the
Company may use his image, likeness, voice or other characteristics and
expressly releases the Company, its Affiliates and its and/or their agents,
employees, licensees and assigns from and against any and all claims which he
has or may have for invasion of privacy, right of privacy, defamation, copyright
infringement or any other causes of action arising out of the use, adaptation,
reproduction, distribution, broadcast or exhibition of such characteristics.

12



--------------------------------------------------------------------------------



 



(QUINTILES LOGO) [g87218g8721806.gif]

           



       10. EMPLOYEE REPRESENTATION. Executive represents and warrants that his
employment and obligations under this Agreement will not (i) breach any duty or
obligation he owes to another or (ii) violate any law, recognized ethics
standard or recognized business custom.          11. OFFICERS AND DIRECTORS
INDEMNIFICATION PROVISIONS. To the extent Executive serves as a Company and/or
Affiliate officer or director, Executive shall be entitled to insurance under
Company’s directors and officers’ indemnification policies comparable to any
such insurance covering executives of the applicable entity serving in similar
capacities. Further, the Company’s bylaws shall contain provisions granting to
Executive the maximum indemnity protection allowed under applicable law and the
Company hereby agrees to indemnify and hold harmless Executive in accordance
with such maximum indemnity protection allowed under applicable law.    
     12. CHANGE IN CONTROL.               12.1 For purposes of this Agreement, a
“Change in Control” shall mean the occurrence of any one of the following:    
               (A) An acquisition (other than directly from the Company) of any
voting securities of the Company by any “Person” (as such term is used in
Sections 3(A)(9), 13(D)(3) and 14(D)(2) of the Securities Exchange Act of 1934,
as amended (the “Act”)), after which such Person, together with its “affiliates”
and “associates” (as such terms are defined in Rule 12b-2 under the Act),
becomes the “beneficial owner” (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, of more than one-third (33.33%) of the total
voting power of the Company’s then outstanding voting securities, but excluding
any such acquisition by the Company, any Person of which a majority of its
voting power or its voting equity securities or equity interests is owned,
directly or indirectly, by the Company (for purposes hereof, a “Subsidiary”),
any employee benefit plan of the Company or any of its Subsidiaries (including
any Person acting as trustee or other fiduciary for any such plan), or Dennis B.
Gillings;                    (B) The shareholders of the Company approve a
merger, share exchange, consolidation or reorganization involving the Company
and any other corporation or other entity that is not controlled by the Company,
as a result of which less

13



--------------------------------------------------------------------------------



 



(QUINTILES LOGO) [g87218g8721806.gif]

           



  than two-thirds (66.66%) of the total voting power of the outstanding voting
securities of the Company or of the successor corporation or entity after such
transaction is held in the aggregate by the holders of the Company’s voting
securities immediately prior to such transaction;                    (C) The
shareholders of the Company approve a liquidation or dissolution of the Company,
or approve the sale or other disposition by the Company of all or substantially
all of the Company’s assets to any Person (other than a transfer to a Subsidiary
of the Company);                    (D) During any period of 24 consecutive
months, the individuals who constitute the Board of Directors of the Company at
the beginning of such period (the “Incumbent Directors”) cease for any reason to
constitute at least two-thirds of the Board of Directors; provided, however,
that a director who is not a director at the beginning of such period shall be
deemed to be an Incumbent Director if such director is elected or recommended
for election by at least two-thirds (66.66%) of the directors who are then
Incumbent Directors.               12.2 Termination Following Change in Control.
After the occurrence of a Change in Control, Executive shall be entitled to
receive payments and benefits pursuant to this Agreement if, at the time of the
Change in Control, (i) Executive is in ECP Levels 1 to 2 and his/her employment
is terminated pursuant to Sections 12.2(A), (B), or (C) below, or (ii) Executive
is in ECP Levels 2.5 to 4 and his/her employment is terminated pursuant to
Sections 12.2(B) or (C) below.                    (A) Within eighteen
(18) months following a Change in Control, Executive terminates his employment
with Company by giving written notice of such termination to Company.    
               (B) Within eighteen (18) months following a Change in Control,
Company terminates Executive’s employment for reasons other than “Cause” as such
term is defined in Section 4.3 hereof.

               (C) Within eighteen (18) months following a Change in Control,
Executive terminates his employment with the Company for “Good Reason.”

14



--------------------------------------------------------------------------------



 



(QUINTILES LOGO) [g87218g8721806.gif]

           



  For purposes of this Agreement, “Good Reason” shall mean the occurrence after
a Change in Control of any of the following events or conditions:    
                    (i) a change in Executive’s status, title, position or
responsibilities (including reporting responsibilities) which, in Executive’s
reasonable judgment, represents an adverse change from his/her status, title,
position or responsibilities in effect immediately prior thereto; the assignment
to Executive of any duties or responsibilities which in Executive’s reasonable
judgment, are inconsistent with his/her status, title, position or
responsibilities; or any removal of Executive from or failure to reappoint or
reelect him/her to any such positions, status, or title except in connection
with the termination of his/her employment for Cause or by Executive other than
for Good Reason,                         (ii) a reduction in Executive’s base
salary;                         (iii) the Company’s requiring Executive to be
based at any place outside a thirty (30) mile radius from Executive’s principal
place of residence, except for reasonably required travel on Company’s business
which is not greater than such travel requirements prior to the Change in
Control;                         (iv) the failure by the Company to continue in
effect any compensation, welfare or benefit plan in which Executive is
participating at the time of a Change in Control, including benefits pursuant to
the Executive Compensation Plan or similar plans, without substituting plans
providing Executive with substantially similar or greater benefits, or the
taking of any action by the Company which would adversely affect Executive’s
participation in or materially reduce Executive’s benefits under any such plans
or deprive Executive of any material fringe benefit enjoyed by Executive at the
time of the Change in Control;                         (v) any purported
termination of Executive’s employment for Cause without grounds therefor;    
                    (vi) the insolvency or the filing (by any party including
the Company) of a petition for bankruptcy of the Company;

15



--------------------------------------------------------------------------------



 



(QUINTILES LOGO) [g87218g8721806.gif]

           



                           (vii) any material breach by the Company of any
provision of this Agreement after Executive has given the Company notice of the
material breach and at least thirty (30) days to cure the breach (or such longer
period as may be reasonably required to cure the breach as long as the Company
is making good faith efforts to do so.); or    
                         (viii) the failure of the Company to obtain an
agreement, satisfactory to Executive, from any successor or assign of the
Company to assume and agree to perform this Agreement.               12.3
Severance Pay and Benefits. If Executive’s employment with the Company
terminates under circumstances as described in Section 12.2. above, Executive
shall be entitled to receive all of the following:                    (A) all
accrued compensation through the termination date, plus any Bonus for which the
Executive otherwise would be eligible in the year of termination, prorated
through the termination date, payable in cash. For purposes of Sections 12.3(A)
and 12.3(B), “Bonus” shall be defined as any benefits for which Executive would
be eligible under the Executive Compensation Plan described in Section 3.2 of
this Agreement. The amount of such Bonus shall be paid in cash and, for purposes
of Sections 12.3(A) and 12.3(B), shall be calculated as if Executive had
achieved 100% of Executive’s performance goals for that year.    
               (B) a severance payment equal to two and ninety-nine hundredths
(2.99) times the amount of Executive’s most recent annual compensation,
including the amount of his/her most recent annual Bonus. The severance amount
shall be paid (i) in cash in thirty-four (34) equal monthly installments
commencing one month after the termination date, or (ii) in a lump sum, within
one month after the termination date, at the sole option of the Executive.    
               (C) the Company shall maintain in full force and effect, for
eighteen (18) months after the termination date, all life insurance, health,
accidental death and dismemberment, disability plans and other benefit programs
in which Executive is entitled to participate immediately prior to the
termination date, provided that Executive’s continued participation is possible
under the general terms and provisions of such plans and programs. Executive’s
continued participation in such plans and programs shall be at

16



--------------------------------------------------------------------------------



 



(QUINTILES LOGO) [g87218g8721806.gif]

           



  no greater cost to Executive than the cost he/she bore for such participation
immediately prior to the termination date. If Executive’s participation in any
such plan or program is barred, Company shall arrange upon comparable terms, and
at no greater cost to Executive than the cost he/she bore for such plans and
programs prior to the termination date, to provide Executive with benefits
substantially similar to, or greater than, those which he/she is entitled to
receive under any such plan or program; and                    (D) a lump sum
payment (or otherwise as specified by Executive to the extent permitted by the
applicable plan) of any and all amounts contributed to a Company pension or
retirement plan which Executive is entitled to under the terms of any such plan
through the date of termination.          12.4 Stock Options.    
               (A) Upon a Change in Control, all options (“Options”) to purchase
Common Stock of the Company held by Executive as of the date of the Change in
Control shall become fully vested and exercisable.                    (B) If
Executive’s employment with the Company terminates pursuant to Section 12.2,
then the Options shall remain exercisable until the later of:    
                    (i) the expiration of the applicable period for exercise
following termination of employment set forth in the Option agreements (or in
any other agreement between Executive and the Company that supersedes the Option
agreements); or                         (ii) three (3) years after the date of
termination (to the extent of the terms of the Options); provided, however, that
any “incentive stock options” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), that are exercised more than
ninety (90) days after the date of termination pursuant Section 12.2 shall be
treated for tax purposes as nonqualified stock options.               12.5
Excise Tax Payments.                    (A) If any payment or benefit (within
the meaning of Section 280G(b)(2) of the Code), to Executive or for his/her
benefit pursuant to this Agreement

17



--------------------------------------------------------------------------------



 



(QUINTILES LOGO) [g87218g8721806.gif]

           



  (a “Payment”) is subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then the amount of the Payment net of all taxes other than
the Excise Tax (the “Net Amount”) shall be calculated. Executive shall then
receive, in addition to the Payment, an additional payment (the “Gross-Up
Payment”), which shall be an amount such that, after payment of all taxes
(including the Excise Tax) on the Payment and the Gross-Up Payment, Executive
shall retain an amount equal to the Net Amount.                    (B) An
initial determination as to whether a Gross-Up Payment is required pursuant to
this Agreement and the amount of such Gross-Up Payment shall be made at
Company’s expense by an accounting firm selected by Company and reasonably
acceptable to Executive which is designated as one of the five largest
accounting firms in the United States (the “Accounting Firm”). The Accounting
Firm shall provide its determination (the “Determination”), together with
detailed supporting calculations and documentation to Company and Executive
within ten days of the date Executive’s employment terminates if applicable, or
such other time as requested by Company or by Executive (provided Executive
reasonably believes that any of the Payments may be subject to the Excise Tax)
and if the Accounting Firm determines that no Excise Tax is payable by Executive
with respect to a Payment, it shall furnish Executive with an opinion reasonably
acceptable to Executive that no Excise Tax will be imposed with respect to any
such Payment. Within ten days of the delivery of the Determination to Executive,
Executive shall have the right to dispute the Determination (the “Dispute”). The
Gross-Up Payment, if any, as determined pursuant to this Section 12.5 shall be
paid by Company to Executive within five days of the receipt of the Accounting
Firm’s determination. The existence of the Dispute shall not in any way affect
Executive’s right to receive the Gross-Up Payment in accordance with the
Determination. Upon the final resolution of a Dispute, Company shall promptly
pay to Executive any additional amount required by such resolution. If there is
no Dispute, the Determination shall be binding, final and conclusive upon
Company and Executive subject to the application of Section (C) below.    
               (C) Notwithstanding anything in this Agreement to the contrary,
in the event that, according to the Determination, an Excise Tax will be imposed
on any Payment, Company shall pay to the applicable government taxing
authorities as Excise Tax withholding, the amount of the Excise Tax that the
Company has actually withheld from the Payment and the Gross-Up Payment, as
applicable.

18



--------------------------------------------------------------------------------



 



(QUINTILES LOGO) [g87218g8721806.gif]

           



                 (D) If Executive is subject to taxation under a non-United
States taxing authority and an excise tax similar to the Excise Tax is imposed
on any Payment by such non-United States taxing authority, then Executive shall
be entitled to receive a Gross-Up Payment as calculated pursuant to
Section 12.5(a) above, based upon the lesser of such non-United States excise
tax imposed and the Excise Tax that would have been imposed had the Payment been
subject to United States taxation.          13. NOTICES. All notices, requests,
demands and other communications required or permitted to be given in writing
pursuant to this Agreement shall be deemed given and received: (A) upon delivery
if delivered personally; (B) on the fifth (5th) day after being deposited with
the U.S. Postal Service if mailed by first class mail, postage prepaid,
registered or certified with return receipt requested, at the addresses set
forth below; (C) on the next day after being deposited with a reliable overnight
delivery service; or (D) upon receipt of an answer back confirmation, if
transmitted by telefax, addressed to the below indicated telefax number. Notice
given in another manner shall be effective only if and when received by the
addressee. For purposes of notice, the addresses and telefax number (if any) of
the parties shall be as follows:

          If to the Executive, to :   Ron Wooten       4023 Foxcroft Road      
Charlotte, NC 28211           If to the Company, to:   Quintiles Transnational
Corp.       4709 Creekstone Drive       Riverbirch Building, Suite 300      
Durham, North Carolina 27703-8411       Attn: General Counsel



  provided that: (A) each party shall have the right to change its address for
notice, and the person who is to receive notice, by the giving of fifteen (15)
days’ prior written notice to the other party in the manner set forth above; and
(B) notices shall be effective if given to the other party in the manner set
forth above regardless of whether a copy was received by the additional
addressee specified above.

19



--------------------------------------------------------------------------------



 



(QUINTILES LOGO) [g87218g8721806.gif]

           



       14. WAIVER OF BREACH. The Company’s or Executive’s waiver of any breach
of a provision of this Agreement shall not waive any subsequent breach by the
other party.          15. ENTIRE AGREEMENT. Except as expressly provided in this
Agreement, this Agreement: (i) supersedes all other understandings and
agreements, oral or written, between the parties with respect to the subject
matter of this Agreement; and (ii) constitutes the sole agreement between the
parties with respect to this subject matter. Each party acknowledges that:
(i) no representations, inducements, promises or agreements, oral or written,
have been made by any party or by anyone acting on behalf of any party, which
are not embodied in this Agreement; and (ii) no agreement, statement or promise
not contained in this Agreement shall be valid. No change or modification of
this Agreement shall be valid or binding upon the parties unless such change or
modification is in writing and is signed by the parties.          16.
SEVERABILITY. If a court of competent jurisdiction holds that any provision or
sub-part thereof contained in this Agreement is invalid, illegal or
unenforceable, that invalidity, illegality or unenforceability shall not affect
any other provision in this Agreement. Additionally, if any of the provisions,
clauses or phrases in the Trade Secrets, Confidential Information or Competitive
Business Activities provisions set forth in this Agreement are held
unenforceable by a court of competent jurisdiction, then the parties desire that
they be “blue-penciled’ or rewritten by the court to the extent necessary to
render them enforceable.          17. PARTIES BOUND. The terms, provisions,
covenants and agreements contained in this Agreement shall apply to, be binding
upon and inure to the benefit of the Company’s successors and assigns. The
Company, at its discretion, may assign this Agreement to Affiliates. Because
this Agreement is personal to Executive, Executive may not assign this
Agreement.          18. GOVERNING LAW. This Agreement and the employment
relationship created by it shall be governed by North Carolina law without
giving effect to North Carolina choice of law provisions. The parties hereby
consent to jurisdiction in North Carolina for the purpose of any litigation
relating to this Agreement and agree that any litigation by or involving them
relating to this Agreement shall be conducted in the courts

20



--------------------------------------------------------------------------------



 



(QUINTILES LOGO) [g87218g8721806.gif]

           



  of Wake County, North Carolina or the federal courts of the United States for
the Eastern District of North Carolina.                    IN WITNESS WHEREOF,
the parties have entered into this Agreement on the day and year first written
above.

          -s- Ron Wooten [g87218g8721805.gif]  

--------------------------------------------------------------------------------

  RON WOOTEN           QUINTILES TRANSNATIONAL CORP.           By:

  -s- Beverly L. Rubin [g87218g8721804.gif]       Beverly L. Rubin     Title:  
Vice President and Associate General Counsel

21